Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.  Claims 1 and 5 are in two sentence form.  Appropriate correction is required. 
Claims 1, 3-4, and 6 recite the limitations “The face cradle, the face cradle wall, the bottom half, one portion attachment means" (claim 1); “the hanging like drum-like portion” (claim 3); “said one or more cover wall securing means” (claim 4); “the top half” (claim 6); “said interior lining” (claim 11).  There is insufficient antecedent basis for this limitation in the claim.

Claims 11 and 13, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is also unclear what is meant by the Applicant’s recitation “other lead industry fabric materials” and renders the claims indefinite.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2011/0247612 to DeSalvo.
Claims 1, 5-7, and 9, DeSalvo, as best understood, discloses a face cradle cover 20 with an essential oil [0011], comprising a face cradle cover portion (30,32) comprising a cover wall configured to envelop a face cradle wherein an attachment means 32 is adapted to connect the essential oil to the face cradle portion.  DeSalvo is silent to the essential oil including a decongestant.  Selecting from a plethora of known essential oils is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date to select an essential oil having a decongestant yielding predictable results that provide an equivalent and alternative essential oil to improve oxygen and aromatherapy.  DeSalvo is also silent to the means of attachment comprising stitching such as a ¾ or semicircular stitch.  Selecting from a plethora of means of attachments is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date to select the stitching above yielding predictable results that provide an equivalent and alternative means to attach the face cradle cover.  
Claim 2, 8, DeSalvo, as best understood, discloses the face cradle cover capable of serving as a protective barrier for exposed portions of a massage table forming a face cradle envelope to cover the face cradle insert.
Claim 3, DeSalvo, as best understood, discloses the face cradle cover having a funnel capable of storing essential oil drops, tissue paper, cotton balls, or medical pads a funnel portion when hanging directly below the face cradle cover portion.
Claim 4, DeSalvo, as modified, discloses the face cradle cover wherein said securing means 32 comprises an elastic element.
Claim 8, DeSalvo discloses the face cradle cover wherein said the face cradle cover is adapted to envelop the face cradle cover (fig. 3).
Claims 10-13, DeSalvo discloses the face cradle cover wherein said the cover has an interior, but is silent to the interior fabric being constructed from a protective material comprising terry cloth or cotton.   Selecting from a plethora of known fabric materials is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date to select the fabric materials from above yielding predictable results that provide an equivalent and alternative fabric for the cover of DeSalvo.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673